                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   State of California, et al.                     )
                                                     )            4:19-cv-00872
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Donald J. Trump, et al.                         )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Henry Kantor                           , an active member in good standing of the bar of
 9    State of Oregon               , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: State of Oregon                              in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Christine Chuang                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    100 SW Market Street                                1515 Clay Street, Suite 2000
      Portland, OR 97201                                  Oakland, CA 94612
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (971) 673-1880                                      (510) 879-0094
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    henry.kantor@doj.state.or.us                        Christine.Chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 792843       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/25/19                                               Henry Kantor
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Henry Kantor                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/4/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                                      STATE OF OREGON

                                 SUPREME COURT
                                             SALEM

In the Matter of the Admission of

                                       HENRY KANTOR

as an Attorney of this Court.




                     I, as State Court Administrator of the State of Oregon, certify that on the
18th day of September, 1979,

                                       HENRY KANTOR

was admitted to the practice of law in the Supreme Court and all other courts in the State of

Oregon, and is now an attorney in good standing.



                      February 19, 2019.



                                                   NANCY COZINE
                                                   State Court Administrator




                                                   Authorized Representative
